 In the Matter Of INTERNATIONAL HARVESTER COMPANY, MCCORMICSWORKS, EMPLOYERandINTERNATIONAL ASSOCIATIONOF MACHINISTS,DIE AND TOOL MAKERS LODGE No. 113,PETITIONERCase No. 13-R-4271SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONMarch16, 1949On May 10, 1948, the National Labor Relations Board, herein calledthe Board,issued its Decision and Order in the above-entitled pro-ceeding,dismissing the petition herein.'In its decision,the Boardfound that the primary unit sought by the Petitioner,consisting prin-cipally of machinists in only two departments of the plant involved-the toolroom and experimental departments,2comprised only a seg-ment of a craft group possessing similar skills and performing com-parable worksAlthough the Board further found that the Petitionerwas apparently also willing to represent a unit expanded to includesuch additional craft employees outside the two departments as theBoard might deem appropriate,it concluded that,in certain importantrespects,the record was not sufficiently clear to enable the Board todetermine the adequacy of the Petitioner's representative interest ina more comprehensive unit,or to fix the scope of a unit enlarged to in-clude employees outside the two departments.177 N. L.R. B. 520.2 The Petitioner sought to include,in effect,all tool and the makers,die sinkers, lathehands,grinders,lay-outmen,shaper hands,machinists,group leaders,milling machinehands, inspectors,jig borers,tool engravers,set-up men,planer hands,tool hardeners,welders,boring machine operators,mechanics(bothbench and set-up),sawyers, and ap-prentices in Departments 5 and 7;it sought to exclude laborers,stockkeepers-tools andsupplies,employees of the industrial truck repair section, tool crib attendants,janitors,the blacksmith,blacksmith's helper,pattern vault attendant,cut-off saw man, carpenter,learner,cotton pickers,known as mechanic bench(simple), all office, technical, andclerical employees and supervisors.(The "cotton pickers" were sought to be excludedas their activities were performed only temporarily at the McCormick Works.)8 See in this connectionfootnote4 ofMatter of International Harvester Company, 79N. L. R. B. 1452.82 N. L.R. B., No. 20.190 INTERNATIONAL HARVESTER COMPANY191On May 17, 1948, the Petitioner filed a "Motion to Reconsider" theaforementioned decision and requested that the Board remand the casefor the taking of further testimony with reference to the establishmentof a more comprehensive unit.On June 4, 1948, the Board grantedthe motion, vacated its dismissal of the petition, and directed that afurther hearing be held for the purpose of adducing additional evi-dence with regard to the alternative unit sought by the Petitioner.Areopened hearing was held on July 12 and 19, 1948, and a further re-opened hearing was held on December 13, 1948.The hearing officer'srulings made in this proceeding are free from prejudicial error and arehereby affirmed .4At the reopened hearings the Employer adduced evidence as tothose employees outside Departments 5 and 7 who possess similar skillsand perform work comparable to that of the employees within thosetwo departments.The Petitioner adduced no evidence at the reopenedhearings and took no position regarding the specific inclusion or ex-clusion of the particular categories of allegedly comparable employeesoutside the two departments, apparently relying on its general con-tention that a craft unit of machinists in Departments 5 and 7, pluscomparable employees elsewhere in the plant, is appropriate.TheEmployer and the Intervenor reasserted their opposition to the sever-ance of the employees sought by the Petitioner from the existing pro-duction and maintenance unit.The record now indicates the number,location, wage rate ranges,' and job descriptions of the employees out-side Departments 5 and 7 alleged by the Employer to be comparable tothe employees sought by the Petitioner within those two departments,in its primary unit request.It shows further that all employees in the* The hearing officer reserved for the Board ruling on motions by the Employer and theIntervenor to dismiss the proceeding on the grounds that: (1) the unit sought is Inappro-priate;(2) the Petitioner has not defined its unit with sufficient particularity;and (8) thePetitioner has not made an adequate showing of representative interest.As hereinafterappears in our discussion of the unit issue, the first ground is without merit.As to theother grounds it is evident that at the first reopened hearing the Petitioner indicated gen-erally the scope of its proposed alternative unit,and it is well established that the ade-quacy of a showing of representative interest is a matter for administrative determinationby the Board not subject to direct or collateral attack.(Matter of O. D.JenningscECom-Pani/,68 N. L.R. B. 516.)Furthermore, at the second reopened hearing,the numericalscope of the Petitioner's alternative unit was sufficiently delineated to enable the Boardto determine the adequacy of the Petitioner's showing,thereby remedying the defect ad-verted to in the initial decision herein.The motions are therefore denied.5 This information was produced by the Employer pursuant to a Board subpena issuedat the request of the Petitioner.we find without merit the Petitioner's contention thatthe Employer has failed to comply with the subpena by producing the rate ranges of em-ployees in various classifications rather than the wage rates of individual employees.Theinformation produced met the requirements of both the Petitioner's request for the subpenaand of the subpena itself.Moreover, in view of our findings,hereinafter,relative tovariations within each rate range, information as to the wage rates of individual employeesis unnecessary to a determination as to the unit placement of employees in the variousclassifications. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant in any particular job classification are within the same rate rangeand that there is a relatively small span between the extremes of therange.Wage variations within the range are not correlative of thedegrees of skill of employees; an employee's place within the range isdetermined by such factors as diligence, initiative, and similar criterianot directly related to his technical competence or the particular aspectof his skill currently exercised.It would also appear that the actualwork situs is not a true basis for distinguishing between employeessimilarly classified.For, as noted in our original decision herein,certain employees of the toolroom perform their duties entirely, or atfrequent intervals, in production departments.The Board has previously found that a unit composed of employeesin a tool department who are engaged in installing, making and re-pairing tools, dies, and fixtures may function together for collectivebargaining purposes .6 In the instant case, the construction, main-tenance and repair of tools, dies, and fixtures predominates in Depart-ments 5 and 7.There are, however, employees in production depart-ments and on production department pay rolls who have the sameskills and functions as do certain of the highly skilled employees inDepartments 5 and 7 who constitute part of the craft nucleus of themachinist group of those two departments.We do not believe thatthe circumstance of the Employer's administrative organizationshould here operate to separate employees who would otherwiselogically belong together.7We are of the opinion, therefore, that the employees sought by thePetitioner in Departments 5 and 7, together with the comparableskilled machinist employees in other departments, in the classificationsenumerated in Appendix A, constitute an identifiable homogeneousgroup with interests separate from those of the other plant employeesand that they may, if they so desire, constitute a separate unit.Theymay also constitute a part of the production and maintenance unitin which they have hitherto been included.These employees shouldtherefore be given an opportunity to demonstrate in a Board electionwhether they desire separate representation or continued inclusion inEMatter of Sunbeam Corporation,74 N. L.R. B. 976;Matter of Republic Flow MetersCompany,72 N. L.R. B. 296;Matter of Russell Electric Company,72 N. L.R. B. 278.T Cf.Matterof JohnDeere Dubuque Tractor Works of Deere Manufacturing Company,79 N. L.R. B. 1452.As to the impropriety of carving out a machine shop unit and excluding therefromclassificationsof skilledemployeeselsewhere in the plant who have skills comparable tosuch classifications inside the machine shop,seeMatter of Ethyl Corporation(Sodium andTetraethyl Lead Areas),80 N. L.R. B. 9.Conversely,as to the propriety of setting up atoolroom or machine shop unit including semi-skilledemployees in the toolroomalthoughexcludingtheircounterparts in other department,seeMatter of International HarvesterCompany, supra INTERNATIONAL HARVESTER COMPANY193a production and maintenance unit.Under these circumstances, weshall direct an election among these employees, and shall make nounit determination pending the outcome of the election.There remain for disposition the following categories of employees :Group leaders:The Petitioner requests that group leaders be in-cluded in the unit.The Employer took no position regarding theirinclusion or exclusion.The Intervenor alleged, in effect, that groupleaders were not supervisory employees but took no specific positionregarding their inclusion in the unit, in view of its general objectionto the appropriateness of the unit sought by the Petitioner.The group leaders are skilled craftsmen who spend no time in pro-duction.Their duties consist of distributing work, materials, andsketches to other employees in their respective groups, and in somecases they do "job estimating."The group leaders, like the depart-mental foreman, may assist employees who encounter difficulty intheir work but they do not have the right to perform disciplinaryfunctions or grant time off, and the record does not indicate that theyhave the right to hire or discharge.Although the Employer's clas-sificationmanual states that the function of a "Group Leader-Machinist," for example, is to "direct the work of a number of machin-ists," it appears from the record that such direction is of a routinenature, and that responsible direction is the function of the depart-mental foreman.We shall, accordingly, include the group leaders inthe unit.Tool crib attendants:The Petitioner desires the exclusion of all toolcrib attendants from its proposed craft unit.The Intervenor con-tends that such exclusion would be arbitrary.There is one tool cribin each of the Employer's three toolrooms, operated by toolroom em-ployees.Ten other tool cribs are also operated by toolroom employees,under toolroom supervision, but are located in and service variousother departments of the plant.There are also six tool cribs locatedin various departments manned by departmental employees and underthe supervision of the respective departments.None of the tool cribattendants perform work requiring the exercise of any particulardegree of skill.Under all the circumstances, we are of the opinionthat the tool crib attendants have interests mare closely allied to thoseof the remaining production and maintenance employees than to theemployees in the voting group which the Petitioner seeks to represent.Accordingly, we shall exclude the tool crib attendants."Welders:The Petitioner desires the inclusion of the are and gaswelders in Department 5. These employees apparently are engaged in"Matter ofSunbeam Corporation,supra. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDwelding work only in conjunction with the machining work of thetoolroom and experimental departments.We are of the opinion thattheir interests lie with the employees in the voting group establishedherein.Accordingly, we shall include them.9We shall direct an election among the employees at the Employer'splant in Chicago, Illinois, in the following voting group :All tool and die makers, die sinkers, lathe hands, grinders, lay-outmen, shaper hands, machinists, group leaders, milling machine hands,inspectors, jig borers, tool engravers, set-up men, planer hands, toolhardeners, welders, boring machine operators, mechanics (both benchand set-up), sawyers, and apprentices in Departments 5 and 7, includ-ing all employees in other departments of the Employer's plant in theclassifications enumerated in "Schedule A," attached hereto, but ex-cluding laborers, stockkeepers-tools and supplies, employees of theindustrial truck repair section, tool crib attendants, janitors, the black-smith, blacksmith's helper, pattern vault attendant, cut-off saw man,carpenter,learner,cotton pickers, known as mechanic bench (simple),and truck drivers in Departments 5 and 7, supervisors, and all office,technical, and clerical employees.If in this election, the employees voting in the voting group setforth above select the International Association of Machinists, Dieand Tool Makers Lodge No. 113, or another representativenot alsoselected by the employees voting in the productionand maintenanceunit in Case No. 13-RC-640, they will be taken to have indicatedtheir desireto constitute a separatebargaining unit.If, however,they select thesame representativesas the employees voting in the pro-duction andmaintenanceunit in Case No. 13-RC-640, they will betaken to haveindicatedtheir desire to be included in the productionand maintenanceunit and may be bargained for as part of such unit.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan forty days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of National9It does not appear from the Employer's tabulation of employees in Department 7,introduced into evidence at the reopened hearing, that any welders are carried on the payroll of that department.As hereinafter appears, the welders outside Department 5 areexcluded from the unit. The exclusion of this group,which sporadically does welding workfor Departments 5 and 7,stems from the fact that welders do not constitute part of thecraft nucleus of Departments 5 and 7.10Any participant in the election herein may,upon its prompt request to,and approvalfbeFeof by,the R,eogpAl Director,have its name removed from the ballot. INTERNATIONAL HARVESTER COMPANY195Labor Relations Board Rules and Regulations-Series 5, as amended,among the employees described in the voting group above, who wereemployed during the pay-roll period preceding the date of this Direc-tion of Election, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare notentitled to reinstatement, to determine whether they desireto be represented, for purposes of collective bargaining, by Interna-tional Association of Machinists, Die and Tool Makers Lodge No. 113,or by United Farm Equipment and Metal Workers of America,C. 1. 0., or by neither.MEMBER GRAY took no part in the consideration of the above Supple-mentalDecision and Direction of Election.SCHEDULE ADepartmentClassificationTitle67L-81Lay-out Men-Shop Equipment9L-82-BLatheHand-Engine-All around9113160M-1-CMachinist-All around26127730M-6-BMachinist-Repair32, 60, 61